Citation Nr: 0504502	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.

Whether new and material evidence has been presented to 
reopen a claim for service connection for pain and weakness 
in the legs (or bilateral knee pain).

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, found that 
new and material evidence had not been submitted to reopen 
claims for service connection for a low back disorder, a 
bilateral leg disorder, or bilateral hearing loss.  The Board 
notes that the veteran has raised the claim for entitlement 
to service connection for tinnitus.  Such claim is referred 
to the RO for appropriate adjudication.

The issues of entitlement to service connection for a low 
back disorder, a bilateral leg disorder, and a bilateral 
hearing disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2. The RO's September 1999 decision that denied service 
connection for a low back disorder, pain and weakness in the 
legs, and bilateral hearing loss was not appealed following 
the RO's notice of denial to the veteran.

3.  The evidence submitted since the RO's September 1999 
decision does raise the reasonable possibility of 
substantiating the claims for entitlement to service 
connection for entitlement to service connection for low back 
and bilateral leg disorders, and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO decision of September 1999, which denied service 
connection for a low back disorder, pain and weakness in the 
legs and bilateral hearing loss, is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

2.  Evidence received since the September 1999 decision is 
new and material, and the claims for entitlement to service 
connection for a low back disorder, pain and weakness in the 
legs (or bilateral knee pain), and bilateral hearing loss are 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The Board 
notes that revised regulations regarding attempts to reopen a 
previously denied claim are applicable to claims filed on or 
after August 29, 2001.  As the veteran filed to reopen his 
previously denied claims in September 2002, the revised 
regulations are applicable in this instance.

As this decision represents a partial grant of the benefits 
sought on appeal, and is followed by a remand for the 
remaining issues, the Board finds that any defect that might 
exist with respect to the VCAA notice requirements in this 
case was harmless error.

II.  Low Back and Bilateral Leg Disorders

Factual Background

Service medical records reflect complaints of back pain in 
July 1978.  The veteran reported he was lifting when his back 
"gave way."  The diagnosis was sprained muscle.  Service 
medical records do not contain any other references to 
complaints, findings or treatment associated with the low 
back.  Service medical records also indicate that the veteran 
was treated on numerous occasions in July 1978 and March 1979 
for problems related to the veteran's knees.  A July 1978 x-
ray of both knees was interpreted as being normal.  A July 
1978 service medical record noted that the veteran fell out 
of a truck and sustained abrasions to the left knee and right 
upper leg.  A March 1979 service medical record noted a 
diagnosis of bursitis of the knees.  Service medical records 
do not contain any other complaints, findings or treatment 
associated with either leg.

In his March 1999 claim the veteran indicated that his 
problems with his back and legs had originated in 1984 or 
1985.

An April 1999 VA treatment note reflected a complaint of low 
back pain.  An April 1999 VA x-ray was interpreted as being a 
normal lumbosacral spine examination.  A May 1999 VA 
treatment note indicated that the veteran complained of 
recurrent back pain since 1990.  The veteran reported no 
history of recent trauma.  The diagnosis was low back strain.  
A June 1999 VA treatment note reported complaints of back 
pain and joint pain in the legs.  No history or current 
diagnoses were noted.

A September 1999 rating decision denied service connection 
for a low back disorder and pain and weakness in the legs.  
Service connection for a low back disorder was denied on the 
basis that the evidence showed no currently existing chronic 
disability appropriately subject to service connection.  In 
addition, the rating decision noted that there was no 
evidence suggesting a connection between the veteran's 
inservice complaints and current complaints of low back pain.  
Service connection for pain and weakness of the legs was 
denied on the basis that no current chronic disability 
subject to service connection was shown by the evidence.

VA treatment notes from June 1999 to November 2000 reflect 
complaints of back pain in September 1999, October 2000, and 
November 2000.  The veteran reported a history of back pain 
since 1979.  A September 1999 CT scan of the lumbar spine was 
interpreted as showing minimal posterior bulging at L5-S1 
with no evidence of significant disc bulging or spinal 
stenosis.  The impression was an essentially negative CT scan 
of the lumbosacral spine with minor abnormalities.  October 
2000 and November 2000 VA treatment notes reflected a 
diagnosis of chronic low back pain.  No comments were offered 
regarding the etiology of the veteran's low back complaints.

An October 2000 VA treatment note indicated that the veteran 
complained of left knee pain.  No current diagnosis or 
background history associated with his complaint was noted.

VA treatment notes dated from November 2000 through August 
2002 are silent with regard to complaints, findings or 
treatment associated with the low back or legs.

In his March 2003 notice of disagreement the veteran reported 
that he self-medicated for his knee problems because he was 
unable to afford medical care.  The veteran also noted that 
he was unable to pursue continued treatment for his back 
because he could not relocate to Dallas for such treatment.

In an August 2003 statement the veteran indicated he injured 
his back during active duty.  He stated he initially injured 
his back during training.  He noted that in 1981 and 1984 he 
fell from the back of a truck.  He stated that in both falls 
his back and knees were injured.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.   Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  As noted 
above, the most recent denial of the claim was in September 
1997.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Because the RO previously denied the veteran's claim of 
service connection for a low back disorder and pain and 
weakness of the legs in September 1999, and because the 
veteran did not file a timely appeal, see 38 U.S.C.A. 
§ 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 (2003), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) 
applies.  As such, the veteran's claim for this benefits may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the RO's September 1997 rating decision, in order to 
determine whether the claims may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The September 1999 rating decision denied service connection 
for a low back disorder and pain and weakness of the legs on 
the basis that there was no evidence of a currently existing 
chronic disability for which service connection may be 
granted.  In addition, the veteran's claim for service 
connection for a low back disorder was also denied on the 
basis that the evidence did not show a connection between the 
veteran's current complaints and the problems with the back 
noted during service.  Of record at the time of the previous 
denial were the veteran's service medical records and VA 
treatment notes dated from February 1998 through June 1999.  
Submitted with the current claim are VA treatment records 
dated from June 1999 through August 2002, and a December 2003 
statement from the veteran.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the amended regulation separately 
defines "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim, and, in fairness, warrants 
additional consideration of the entire record.  38 CFR 
§ 3.156(a).  VA treatment notes from June 1999 to November 
2000 reflect continued complaints of back pain.  Furthermore, 
a September 1999 CT scan was interpreted as showing minimal 
posterior bulging at L5-S1.  In his March 2003 notice of 
disagreement the veteran noted that he had to self medicate 
his knee problems because he could not afford treatment.  In 
addition, the veteran noted he did not pursue continued 
treatment of his back because he could not relocate for such 
treatment.  Finally, in an August 2003 statement the veteran 
provided additional details regarding inservice events that 
precipitated his back and knee complaints.  It is also 
significant to note that bursitis was diagnosed during 
service.  It should be noted, generally, that the presence of 
a chronic disease process during service, if subsequently 
confirmed, would warrant a grant of service connection.

The Board notes that the veteran has not been afforded a VA 
examination with regard to these claims since service.  In 
light of the foregoing, and in the interest of fairness to 
the veteran, the Board must conclude that the veteran has 
submitted "new" and "material" evidence to reopen his claims 
for service connection for a low back disorder and "pain and 
weakness of the legs," and such claims are reopened.

III.  Bilateral Hearing Loss

Factual Background

Service medical records indicate that, on the September 1977 
entrance examination report, puretone thresholds were as 
follows:

 

Service personnel records reflect that the spent seven years 
of his service as a cannon crewman and one year as a motor 
transport operator.

On a September 1986 reserve examination report puretone 
thresholds were as follows:

 

VA treatment notes dated from February 1998 through June 1999 
do not reflect complaints, findings or treatment associated 
with bilateral hearing loss.

A September 1999 rating decision denied service connection on 
the basis that the veteran's hearing loss did not qualify as 
a disability under the criteria set forth in VA regulations.

VA treatment notes dated from June 1999 through August 2002 
do not contain complaints, findings or treatment associated 
with bilateral hearing loss.

In a March 2003 statement, the veteran reported that he could 
not afford to seek private treatment for his increased 
hearing loss and he requested a compensation examination be 
conducted to determine his current level of hearing loss.

Criteria

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

Analysis

The Board notes that the veteran's claim for service 
connection for bilateral hearing loss was previously denied 
on the basis that there was no evidence of record of a 
hearing loss that is considered to be a disability under the 
applicable regulations.  Of record at the time of the 
previous denial were the veteran's service medical records, 
service personnel records and VA treatment notes dated from 
February 1998 through June 1999.  VA treatment records dated 
from June 1999 through August 2002 have been submitted with 
the current claim, and a March 2003 statement.  The veteran 
has indicated that his hearing acuity has decreased, but he 
cannot afford to seek a private audiological opinion.  The 
Board notes that the veteran served as a cannon crewman 
during service.  In addition, clinical evidence of record 
does reflect a decrease in hearing acuity shortly after 
service.  Finally, the Board notes that, despite his 
requests, the veteran has not been afforded a VA examination 
with regard to this claim.

Accordingly, the Board finds that, in fairness to the 
veteran, new and material evidence has been submitted to 
reopen his claim for entitlement to service connection for 
bilateral hearing loss.


ORDER

New and material evidence having been presented, a claim for 
service connection for a low back disorder is reopened.

New and material evidence having been presented, a claim for 
service connection for pain and weakness in the legs (or 
bilateral knee pain) is reopened.

New and material evidence having been presented, a claim for 
service connection for bilateral hearing loss is reopened.


REMAND

A review of the record indicates that the veteran has not 
been afforded a VA examination with regard to any of the 
claims at issue since separation from service.  In light of 
the evidence of record, and in fairness to the veteran, such 
examinations should be conducted before a decision may be 
rendered with regard to the issues of entitlement to service 
connection for a low back disorder, a bilateral leg disorder 
and a bilateral hearing disorder.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
low back or bilateral leg or knee 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner.  The 
examiner is asked to offer an opinion as 
to whether it is as likely as not that 
any currently diagnosed low back or 
bilateral leg or knee disorders had their 
origins during the veteran's period of 
active duty.  Specifically, it is 
requested that the examiner ascertain 
whether bursitis, or any other chronic 
disability process, is present in either 
of the veteran's knees and, if so, 
comment on whether it is as likely as not 
that such problems are of inservice 
origins.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
bilateral hearing disorder; specifically, 
does the veteran currently have a hearing 
loss that qualifies as a disability under 
38 C.F.R. § 3.385?  The claims folder and 
a separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to note 
the hearing deficit noted during service 
and offer an opinion as to whether it is 
as likely as not that any currently 
diagnosed bilateral hearing disorder had 
its origins during service.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


